Name: Council Regulation (EEC) No 3172/88 of 14 October 1988 extending the provisional anti-dumping duty imposed on imports of paracetamol originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 88 Official Journal of the European Communities &lt; No L 282/29 COUNCIL REGULATION (EEC) No 3172/88 of 14 October 1988 extending the provisional anti-dumping duty imposed on imports of paracetamol originating in the People's Republic of China more than two months ; whereas the exporter did not express any objection, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1745/88 (2), the Commission imposed a provisional anti-dumping duty on imports of paracetamol originating in the People's Republic of China ; Whereas examination of the facts is not yet complete and the Commission has therefore indicated to the Chinese exporter concerned its intention to propose that the provisional duty be extended for a new period of not HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on . imports of paracetamol originating in the People's Republic of China, imposed by Regulation (EEC) No 1745/88, is hereby extended for a period of not more than two months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Subject to Article 1 1 of Regulation (EEC) No 2423/88 and any other Council decision, this Regulation shall apply until such time as definitive measures are adopted by the Council , but not later than the end of a period of two months beginning on 23 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1988 . For the Council The President V. PAPANDREOU (') OJ No L 209, 2. 8 . 1988, p . 1 . (2) OJ No L 155, 22. 6 . 1988 , p . 29 .